Citation Nr: 1746375	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-20 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to additional accrued benefit due to deceased beneficiary.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1941 to October 1945.  The Veteran died in September 1994.  The Veteran's spouse received pension benefits after the Veteran's death.  The Veteran's spouse died in April 2010.  The Appellant is the daughter of the Veteran and his spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 administrative decision of the Charleston, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Appellant did not appear for the Board hearing dated August 2017 and did not state good cause.  As such the Board hearing request is considered withdrawn.


FINDING OF FACT

At the time of her death in April 2010, the Appellant's mother was due and unpaid an amount of $1,860.00, for aid and attendance benefits effective from March 2010.  This amount was paid to the Appellant for last expenses paid by her.

 
CONCLUSION OF LAW

The criteria for award of additional accrued benefits in excess of $1,860.00 are not met.  38 U.S.C.A. §§ 5112, 5121 (West 2014); 38 C.F.R. §§ 3.272, 3.500, 3.1000 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).  Here, the law is dispositive of the issue as the facts are not in dispute, and there is no additional evidence to obtain.  Therefore, the VCAA is not further applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Basic entitlement to accrued benefits exists and periodic monetary benefits authorized under VA laws, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent; (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (a). 
Child is defined in 38 C.F.R. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction within the meaning of 38 C.F.R. § 3.57 at the time of the payee's death.  38 C.F.R. § 3.1000 (d)(2); see also 38 C.F.R. § 3.57 (defining "child").

Facts and Analysis

There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000 (d)(5).  Here, the Veteran's spouse had made a claim for additional aid and assistance dated March 2010 which was pending upon her death in April 2010.

The Appellant is the daughter and caregiver of the Veteran's deceased spouse.  The Appellant submitted an In-Home Health Care Agreement in April 2010 showing that during her life her mother required home healthcare services starting January 1, 2010 at the cost of $1,000.00 per month.  Because of these expenses, the Veteran's spouse qualified for the maximum death pension with aid and attendance rate for a surviving spouse with no dependents from February 1, 2010.  As she died in April 2010, she is entitled to the benefits for February and March 2010.  She is not entitlement to payment for April 2010 as the effective date of the discontinuance of compensation by reason of death of a payee is the last day of the month before such or death occurs, which would be March 2010 in this case.  See 38 U.S.C.A. § 5112 (b); 38 C.F.R. § 3.500 (g).   

The November 2010 administrative decision awarded $1,860.00 to Appellant for the retroactive death pension payment that was due to the surviving spouse of the Veteran at the time of her death in April 2010, for the period of February 1, 2010 thru April 1, 2010.  The surviving spouse's death pension rate before this adjustment was $126.00.  The Appellant indicated the following itemized medical expenses: $96.40 per month for Medicare Part B, $13.20 per month for private medical insurance and $1,000.00 per month for home health care.  Added together, they equal $1,109.60 per month, and multiplied this amount by 12 months, equals $13,315.20.   The mandatory medical expense deduction of $634.00 is subtracted, which is 5 percent of $12,681.00, the maximum annual pension rate for a spouse with aid and attendance, on April 10, 2010.  See VA.gov Survivors Pension Rate Table, available at https://www.benefits.va.gov/PENSION/rates_survivor_pen09.asp (maximum annual pension rate); 38 C.F.R. § 3.272 (g)(2)(iii) (medical expense deductible).  $13,315.00 minus $634.00 equals $12,681.00, and divided by 12 months is $1056.75.  Subtracting the $126.00 the surviving spouse was already receiving equals $930.00.  Multiplied by two months for February and March 2010 is $1,860.00.  By law, this amount, $1,860.00, is the most accrued benefits payable to an accrued beneficiary.

There is no material dispute that the Appellant does not meet the definition of a "child" pursuant to 38 C.F.R. § 3.1000 (d)(2).  Because the Appellant is not a "child" within the meaning of the controlling regulation, she may only be paid so much of this accrued benefit amount as may be necessary to reimburse her for bearing the expense of last sickness or burial.  See 38 C.F.R. § 3.1000 (a)(1).  Because the benefits due and unpaid upon the death of her mother were $1,860.00, the Appellant cannot be entitled to receive more than that amount.  Because she has already been awarded $1,860.00, no further amount is payable.

To the extent that the Appellant contends that a higher payment should be made based upon equitable grounds, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to additional accrued benefits due to deceased beneficiary is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


